Title: To George Washington from Major General Philip Schuyler, 22 January 1776
From: Schuyler, Philip
To: Washington, George



Dr Sir.
Albany January 22d 1776.

Colo: Warner succeeds so fast in sending Men to Canada. From the County of Berkshire in the Massachusetts Bay, a Regiment will also immediately be sent, Part of which is already on Its March. by a Letter just received from Congress dated the 10th instant, I am advised that a Regiment from Pennsylvania & Another from New Jersey were ordered immediately to March for this Place & to put themselves under my Command; As these Corps can be in Canada at least as early as any Your Excellency can send from Cambridge, the Necessity of sending of those, which I had the Honor to request of You will be superceded.
Since the Unfortunate Accounts which I transmitted You by my last Express; I have heard Nothing more from Canada, whence I conclude that our Affairs in that Quarter are not in a Worse Situation, than when Mr Antill came away. The inclosed Copy of a Letter from Colo: Arnold was forgot to be sent You per last.
I returned last Night from Tryon County into which I marched a Body of Militia, to disarm the Malignants, which I have Effected. Six of the Chiefs of about two hundred and fifty or three hundred Scotch Highlanders are to go Prisoners to Pennsylvania, as are six Others of the English & Dutch Inhabitants of that Coun⟨ty.⟩ We have taken four six & four Pounders, together with a Number of Swivels & Blunderbusses.
I hope all is well with Your Excellency Be pleased to present my Compliments to Your Family. I am Sir With sincere Respect & Esteem Your Excellencys most Obedient & Very Humble Servant

Ph: Schuyler

